Citation Nr: 0213826	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-49 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002) for cerebellar ataxia with neuropathy.

(The issue of entitlement to an increased evaluation for 
residuals of a left knee injury, currently rated as 
20 percent disabling, will be the subject of a later decision 
of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1984 to June 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1995 and later RO decisions that denied an 
increased evaluation for residuals of a left knee injury 
(rated 20 percent) and benefits under 38 U.S.C.A. § 1151 for 
cerebellar ataxia with neuropathy.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for residuals of a 
left knee injury pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  The veteran underwent arthroscopy, medial arthrotomy, and 
partial medial meniscectomy of the left knee after undergoing 
spinal anesthesia during a period of VA hospitalization from 
May 9 to May 13, 1988.

2.  The veteran did not develop cerebellar ataxia with 
neuropathy as a result of VA surgery and treatment during the 
hospitalization from May 9 to 13, 1988, .


CONCLUSION OF LAW

The criteria for compensation for cerebellar ataxia with 
neuropathy as the result of treatment during a period of VA 
hospitalization from May 9 to 13, 1988 are not met.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for an increased evaluation for residuals of 
a left knee injury and for benefits under 38 U.S.C.A. § 1151 
for cerebral ataxia with neuropathy, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the residuals of the left 
knee injury, and to determine the nature and extent of the 
cerebellar ataxia with neuropathy and to obtain an opinion as 
to the etiology of this condition.  He and his representative 
have been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
that essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a March 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claims 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

Statements from the veteran are to the effect that his 
cerebellar ataxia with neuropathy was caused by the spinal 
anesthesia during his VA hospitalization from May 9 to 13, 
1998.

The report of the veteran's VA orthopedic examination in 
August 1990 does not show that he complained of neurological 
problems.  Nor were neurological deficits found.

In August 1991, the veteran underwent neurological 
consultation because he complained of trouble with 
incoordination and walking.  At that time, he reported 
shaking all over.  The impression was cerebellar ataxia of 
unknown cause.

The veteran was hospitalized at a VA medical facility from 
April to May 1992.  A history of progressive ataxia, 
dysarthria, and memory loss for 2 to 3 years was noted.  The 
veteran related that he had undergone spinal anesthesia for 
arthroscopy in May 1988 and approximately 6 months later he 
noted difficulty going up and down the stairs.  His symptoms 
had steadily progressed with balance now being so severely 
effected that he had to quit his job.  An MRI (magnetic 
resonance imaging) scan had reportedly revealed cerebellar 
ataxia.  He was admitted for workup of a probable 
olivopontocerebellar atrophy syndrome.  EMG (electromyograph) 
was performed and revealed no evidence of myopathy, however, 
there was a fairly significant sensory motor neuropathy with 
predominately axonal features.  The neuropathy was diffuse.  
Chest X-ray was normal.

Lumbar puncture was performed that had a normal opening 
pressure .  There was one white blood cell, and no red blood 
cells.  The differential on the white blood cell count was 
100 percent lymphocytes.  Protein was 24 and glucose 73.  
Gram stain with India ink was negative.  Cryptococcal antigen 
was negative.  VDRL (Venereal Disease Research Laboratory) 
was negative.  IgG (immuglobin G) and oligoclonal bands were 
pending.  Lipid panel was performed.  The total cholesterol 
was 214, and the triglycerides were 144.  An ANA (antinuclear 
antibody) was 1:20 that was negative.  CPK (creatinine 
phosphokinase) was 2280.  A peripheral blood smear did not 
reveal any acanthocytes.  The discharge diagnosis was 
cerebellar ataxia.

The veteran underwent a VA neurological evaluation in June 
1992.  The impressions were cerebellar ataxia, and rule out 
olivopontocerebellar atrophy.

A January 1994 memorandum from a representative of a VA 
medical facility shows that a staff orthopedic surgeon had 
reviewed the veteran's clinical records and opined that the 
veteran had not incurred additional disability due to surgery 
on his knee in 1988.  The opinion of the surgeon noted that 
records of the veteran's VA hospitalization in May 1988 
revealed he had undergone spinal anesthesia and left knee 
surgery, and that after approximately one week the veteran 
developed pain in the left knee.  The knee was aspirated, and 
the gram stain was negative, but the culture that grew out 
staphylococcus coagulate negative.  The surgeon noted that VA 
reports of the veteran's treatment later in 1988, 1989, and 
the early 1990's do not indicate the presence of neurological 
problems until 1991.  The surgeon found no relation between 
the veteran's cerebellar ataxia and his knee surgery in 1988.

A private medical report dated in October 1994 shows that a 
MRI scan of the veteran's brain was taken.  The impression 
was severe atrophy of the visualized spinal cord, brain stem, 
pons and particularly the cerebellar hemispheres, 
bilaterally.  The cause for the severe atrophy was not 
determined from the scan.

The veteran underwent neurology consultation in December 
1994.  The impression was cerebellar ataxia, probably 
hereditary.

A private medical report dated in October 1995 reveals that 
the veteran was first evaluated by the signatory, a medical 
doctor, in 1994 for neurological symptoms and that the 
veteran's medical records obtained from VA had been reviewed.  
The records revealed that the veteran had undergone left knee 
surgery in 1988, and after the surgery the veteran reported 
that he had developed an ataxic syndrome.  That syndrome 
allegedly progressed slowly to the point that by May 1991 the 
veteran had a complete neurological evaluation.  This 
included a CT (computed tomography) scan that showed 
cerebellar degeneration; a nerve/muscle biopsy that was 
consistent with denervation.  A full diagnostic work up was 
also done with no definitive cause found. It was assumed that 
the veteran had spino-cerebellar degeneration of a recessive 
type , but it was also a possibility that he had spino-
cerebellar degeneration of a sporadic type.  

When seen most recently in August 1995, the veteran had 
extremely dysarthric speech, reflexes were absent in the 
lower extremities, and toes were down going.   He had a 2+ 
positive Romberg with his eyes open and a 3+ positive Romberg 
with his eyes closed.  Finger to nose revealed sight 
dysmetria and heel to shin showed 2+ dysmetria.  Heel and toe 
gait showed severe ataxia.  The final diagnosis was 
cerebellar ataxia with neuropathy, probably sporadic that 
dated back to 1988.  There was no positive family history for 
the condition that could be found.  


B.  Legal Analysis

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in 1992, the earlier version of section 1151 is the 
only version applicable in this case.

The evidence reveals that the veteran underwent left knee 
surgery during a period of VA hospitalization from May 9 to 
13, 1988, after undergoing spinal anesthesia.  Statements 
from the veteran are to the effect that he developed his 
cerebellar ataxia with neuropathy as the result of the spinal 
anesthesia during that hospitalization.  The medical 
evidence, however, does not reveal the presence of 
neurological complaints or findings until 1991.  Nor is there 
any medical evidence that links his cerebellar ataxia with 
neuropathy to the spinal anesthesia or to other treatment 
during his VA hospitalization in May 1988.  The examiner who 
conducted the VA neurological evaluation in December 1994 
opined that the cerebellar ataxia was probably hereditary and 
the VA orthopedic surgeon who reviewed the veteran's records 
as noted in the January 1994 memorandum found that the 
veteran had not incurred additional disability due to the 
surgery on his knee during the May 1988 VA hospitalization.

The October 1995 private medical report reveals that the 
veteran was evaluated by a medical doctor who examined the 
veteran's medical records and opined that the veteran had 
cerebellar ataxia with neuropathy that was probably sporadic 
and dated back to 1988.  The opinion that the veteran 
probably had cerebellar ataxia in 1988 is based on history 
reported by the veteran that is not substantiated by the 
objective medical records.  Those records do not show the 
presence of neurological complaints or findings prior to 
1991, several years after the veteran's spinal anesthesia in 
May 1988.

The competent medical opinions are all to the effect that the 
cerebellar ataxia with neuropathy was the result of causes 
other than the VA hospitalization in May 1998, or that the 
causes of the disability could not be determined.  There is 
no medical opinion linking the claimed disability to service.  
Hence, the preponderance of the evidence is against the claim 
for benefits under 38 U.S.C.A. § 1151 for cerebellar ataxia 
with neuropathy, and the claim is denied.

The benefit of the doubt doctrine is not for application in 
connection with the claims considered in this decision 
because the preponderance of the evidence is against those 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Benefits under 38 U.S.C.A. § 1151 for cerebellar ataxia with 
neuropathy is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

